DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 9, the Claim limitations " ……wherein the processing circuitry is configured to use the topological structure to create a shortest-path tree…..” has no precedent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4-8, 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049512 A1 (Chatterjee), in view of Arras, L., Horn, F., Montavon, G., Müller, K.R. and Samek, W., 2017. " What is relevant in a text document?": An interpretable machine learning approach. PloS one, 12(8), p.e0181142 (Arras) and in further view of Papernot, N. and McDaniel, P., 2018. Deep k-nearest neighbors: Towards confident, interpretable and robust deep learning. arXiv preprint arXiv:1803.04765 (Papernot) and Kim, B., Khanna, R. and Koyejo, O.O., 2016. Examples are not enough, learn to criticize! criticism for interpretability. Advances in neural information processing systems, 29 (Kim).
Regarding Claim 1, Chatterjee teaches:
An explanation apparatus comprising: processing circuity configured to: access a source instance which has been classified by a machine learning model; create associations of the source instance with a plurality of training instances; and process the associations of the source instance and the training instances to identify a first subset of the training instances which have less relevance to the classification decision of the source instance by the machine learning model compared with a second subset of the training instances; an interface configured to communicate information to a user; and wherein the processing circuitry is configured to control the user interface to communicate the second subset of the training instances to the user as evidence to explain the classification decision of the source instance by the machine learning model (Chatterjee: Figs. 1 and 7, an explanation system for machine learning classifiers that generates rules indicating relationship between the prediction and features corresponding to the training records; subsequently, a particular matching rule is selected to provide an easy-to-understand explanation for a prediction made by the classifier of input or source data features).
Chatterjee does not illustrate explicitly on performing model explanatory using extrinsic validation. However, Arras teaches (Arras: section 4.2, use a KNN based classifier as an extrinsic validation vehicle to estimate accuracy of the machine learning models, where KNN is one of classifiers that cluster or aggregate similar instances as illustrated by Fig. 1 of Papernot).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chatterjee with performing model explanatory using extrinsic validation as further taught by Arras and Papernot. The advantage of doing so is to provide a mechanism of measuring model explanation power of a machine learning model, which indicates levels of comprehensive for humans (Arras: Abstract).
Chatterjee does not teach explicitly on separating instances into relevant and non-relevant instances for explanation. However, Kim teaches (Kim: section 5.3, use two types of instances, prototypes (relevant) and criticisms (non-relevant) instances to improve interpretability).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chatterjee separating instances into relevant and non-relevant instances for explanation as further taught by Kim. The advantage of doing so is to provide a mechanism of facilitating human understanding and reasoning through critic selected prototypes (Kim: Abstract).
Regarding Claim 4, Chatterjee as modified teaches all elements of Claim 1. Chatterjee as modified further teaches:
The apparatus of claim 1 wherein the source instance accessed by the processing circuitry comprises a model representation of raw data of the source instance, and wherein the processing circuitry is configured to access model representations of raw data of the training instances and to process the model representation of the source instance and the model representations of the training instances to create the associations of the source instance with the training instances (Chatterjee: Figs. 1 and 7, explanation units uses training data (Fig. 1) and raw data instance (Fig. 7) to generate explainer rule set).
Regarding Claim 5, Chatterjee as modified teaches all elements of Claims 1/4. Chatterjee as modified further teaches:
The apparatus of claim 4 wherein the processing circuitry is configured to process the raw data of the source instance and the training instances to generate the model representations of the source instance and the training instances (Chatterjee: Figs. 1 and 7, explanation units uses training data (Fig. 1) and raw data instance (Fig. 7) to generate explainer rule set).
Regarding Claim 6, Chatterjee as modified teaches all elements of Claim 1. Chatterjee as modified further teaches:
The apparatus of claim 1 wherein the processing circuitry is configured to create a topological structure including the source instance, the training instances and the associations of the source instance with the training instances (Papernot: Fig. 1, KNN classifiers instances into conformal and nonconformal for improve confidence and interpretability).
Regarding Claim 7, Chatterjee as modified teaches all elements of Claim 1. Chatterjee as modified further teaches:
The apparatus of claim 6 wherein the topological structure comprises a plurality of edges between the source instance and the training instances (Papernot: Fig. 1, connection of nearest neighbors for an edge).
Regarding Claim 8, Chatterjee as modified teaches all elements of Claim 1. Chatterjee as modified further teaches:
The apparatus of claim 6 wherein the topological structure is a k-nearest neighbor graph (Papernot: Fig. 1).
Regarding Claim 10, Chatterjee as modified teaches all elements of Claim 1. Chatterjee as modified further teaches:
The apparatus of claim 1 wherein the processing circuitry is configured to control the interface to display the second subset of the training instances associated with the source instance to communicate the second subset of the training instances to the user (Chatterjee: Figs. 1 and 7, explanation unit accesses both training data and queries, and present sought-out to user is known art in the field).
Regarding Claim 11, Chatterjee as modified teaches all elements of Claim 1. Chatterjee as modified further teaches:
The apparatus of claim 1 wherein the processing circuitry is configured to access classifications of the training instances (Chatterjee: Figs. 1 and 7; Arras: section 4.2) .
Regarding Claim 12, Chatterjee as modified teaches all elements of Claims 1/11. Chatterjee as modified further teaches:
The apparatus of claim 11 wherein the processing circuitry uses classifications of the source instance and the training instances to create the associations of the source instance with the training instances (Papernot: Fig. 1, KNN classifiers instances into conformal and nonconformal for improve confidence and interpretability).
Regarding Claim 13, Chatterjee as modified teaches all elements of Claims 1/11. Chatterjee as modified further teaches:
The apparatus of claim 11 wherein the processing circuitry is configured to use the classifications of the training instances to identify the first subset of the training instances (Papernot: Fig. 1, core function of a classifier).
Regarding Claim 15, Chatterjee as modified teaches all elements of Claims 1/11. Chatterjee as modified further teaches:
The apparatus of claim 11 wherein the processing circuitry is configured to execute the machine learning model to classify the source instance (Arras: section 4.2).
Regarding Claim 16, Chatterjee as modified teaches all elements of Claim 1. Chatterjee as modified further teaches:
The apparatus of claim 1 wherein the training instances were used to train the machine learning model prior to the classification of the source instance (Chatterjee: Figs. 1 and 7).
Allowable Subject Matter
The Claims 17-20 are allowed. 
Claims 2-3 and 14 are objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649